Citation Nr: 1730914	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-13 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the daughter of the Veteran who served on active duty from December 1971 to August 1981.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

In December 2008, a Board hearing was held before the undersigned; a transcript of the hearing is of record.    


FINDING OF FACT

The Veteran was assigned a total and permanent 100 percent disability rating for his service-connected disabilities effective January 2007; at that time, the appellant was 30 years old.  


CONCLUSION OF LAW

The criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran are not met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107 (b) (West 2014) are not for application.  Any error by VA in compliance with the duties to notify and assist under the Veterans Claims Assistance Act (VCAA) can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032.  Thus, VCAA notice and assistance was not required in this case. The Board notes that the appellant was provided with notice of the basis for the agency of original jurisdiction's decision and of regulatory provisions pertinent to eligibility to DEA benefits and was given a sufficient opportunity to respond.  Under these circumstances, she is not prejudiced by the Board proceeding to issue its decision.

II.  Analysis

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran: 1) was discharged from service under conditions other than dishonorable, or died in service and 2) has a permanent and total service-connected disability; or had a permanent total service connected disability at the date of death; or died as a result of a service-connected disability.  Basic eligibility for DEA benefits can also exist for a dependent of a serviceperson under certain conditions, which are not applicable to the current claim on appeal.  38 C.F.R. § 3.807(a).

In this case, the Veteran's service connected PTSD was determined to be a permanent and total disability by a January 2007 rating decision.  At that time, the effective date for the permanent and total disability status was assigned as January 20, 2007.  Thus basic eligibility for DEA benefits was also established as of that date.  38 C.F.R. § 3.807(a).  Basic eligibility means that a dependent of the Veteran could receive an award DEA benefits if he or she meets specific requirements, including being below a maximum age.  In the case on appeal, the Board must determine whether the appellant has met this age requirement.

In February 2007, the appellant filed a claim for actual receipt of DEA benefits.  Notably, the appellant's date of birth is August [REDACTED], 1976.  

Pertinent to this case, no person is eligible for DEA benefits who has reached his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  As noted, the effective date of permanent and total service-connected disability in this case is January 20, 2007.  At that point the appellant was over 26 years of age (i.e. she was 30).  Consequently, under the plain meaning of the controlling regulation, she is not eligible to receive DEA benefits.  Id. 

At the December 2008 hearing, the appellant indicated that the Veteran had been assigned a 100 percent rating for "the last 15 years" and that 15 years previous to the hearing date, she was only 16 or 17.  She also indicated that she had tried to receive DEA benefits prior to her 26th birthday but her claims kept getting denied.  Then, by the time the RO found that basic eligibility to DEA benefits was warranted via the January 2007 rating decision, she was found too old to qualify for the benefits.  

The Board notes that the Veteran was initially assigned a 100 percent rating for his service-connected PTSD by an October 2004 rating decision.  The effective date for this rating is November 12, 1999.  In November 1999, the appellant was under 26 years of age (i.e. she was 22).  Thus, she was younger than 26 at the time the Veteran was determined to be 100 percent disabled (i.e. totally disabled).  Unfortunately, the record does not show that the Veteran was also found to be permanently 100 percent disabled at that point.  To the contrary, the October 2004 rating decision specifically indicates that "since there is a likelihood of improvement, the assigned evaluation (i.e. 100% rating) is not considered
permanent and is subject to a future review examination."   Subsequently, the Veteran was not found to be  "permanently and totally disabled" until the January 2007 rating decision, at which point an effective date of January 20, 2007 was assigned for this disability status.  Consequently, basic eligibility for DEA benefits (which may not be awarded unless both permanent and total disability status is in effect) was not established until January 20, 2007.  38 C.F.R. § 3.807(a).  Accordingly, because the appellant was already over 26 as of January 20, 2007, the controlling regulation does not permit the Board to award the appellant entitlement to DEA benefits.  38 C.F.R. § 21.3040(c).  

The Board empathizes with the appellant's expressed goal of furthering her education and notes that she put forth a reasoned argument in support of her claim.  However, the Board is bound to follow the controlling regulations.  In this case, because a child of the Veteran is not permitted to begin receiving DEA benefits after age 26 and because basic eligibility to such benefits was not established until after the appellant had turned 26, the instant claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


